20-2727
     Ali v. Garland
                                                                            BIA
                                                                       Bither, IJ
                                                                    A088 015 332
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 15th day of December, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            RICHARD J. SULLIVAN,
 9            MYRNA PÉREZ,
10            ALISON J. NATHAN,
11                 Circuit Judges.
12   _____________________________________
13
14   MOHAMMED NOOR ALI,
15            Petitioner,
16
17                    v.                                  20-2727
18                                                        NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Khagendra Gharti-Chhetry, Esq.,
25                                    New York, NY.
26
27   FOR RESPONDENT:                  Brian M. Boynton, Acting Assistant
28                                    Attorney General; Anna E. Juarez,
 1                                    Senior Litigation Counsel; James
 2                                    A. Hurley, Attorney, Office of
 3                                    Immigration Litigation, United
 4                                    States Department of Justice,
 5                                    Washington, DC.

 6        UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10        Petitioner Mohammed Noor Ali, a native and citizen of

11   Bangladesh, seeks review of a July 20, 2020, decision of the

12   BIA affirming an April 25, 2018, decision of an Immigration

13   Judge (“IJ”) denying his claim of withholding of removal. 1

14   In re Mohammed Noor Ali, No. A 088 015 332 (B.I.A. July 20,

15   2020), aff’g No. A 088 015 332 (Immigr. Ct. N.Y.C. Apr. 25,

16   2018).       We   assume   the    parties’   familiarity   with   the

17   underlying facts and procedural history.

18        We have reviewed the IJ’s decision as modified by the

19   BIA, and because the BIA based its affirmance only on the

20   IJ’s adverse credibility determination, our review is limited


     1 The BIA considered only withholding of removal because we
     previously remanded the case only as to withholding of removal,
     finding that we lacked jurisdiction to review Ali’s unexhausted
     challenges to the denial of asylum and relief under the Convention
     Against Torture. See Ali v. Holder, 595 F. App’x 64, 66–67 (2d
     Cir. 2015) (summary order).
                                         2
 1   to that issue.       See Xue Hong Yang v. U.S. Dep’t of Justice,

 2   426   F.3d    520,    522   (2d    Cir.   2005).        We    review    adverse

 3   credibility determinations for substantial evidence, see Hong

 4   Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018), and treat

 5   the    agency’s findings of fact as conclusive “unless any

 6   reasonable adjudicator would be compelled to conclude                       to the

 7   contrary,”      8    U.S.C.       § 1252(b)(4)(B).            The      IJ    may,

 8   “[c]onsidering the totality of the circumstances” base a

 9   credibility     finding     on    inconsistencies in          an    applicant’s

10   statements or between his statements and other evidence,

11   “without regard to whether an inconsistency, inaccuracy, or

12   falsehood goes to the heart of the applicant’s claim.”                          8

13   U.S.C.       § 1158(b)(1)(B)(iii);         see     also       8     U.S.C.      §

14   1231(b)(3)(C)        (incorporating       § 1158(b)(1)(B)(iii),             which

15   governs asylum claims, into the standard for withholding of

16   removal      claims).       “We    defer . . .     to    an    IJ’s     adverse

17   credibility determination unless, from the totality of the

18   circumstances, it is plain that no reasonable fact-finder

19   could make such an adverse credibility ruling.”                     Xiu Xia Lin

20   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

21   Gao, 891 F.3d at 76.              Substantial evidence supports the


                                           3
 1   adverse credibility determination.

 2       The     agency     reasonably       relied    on   inconsistencies

 3   regarding Ali’s identity, his entry date, and the year of an

 4   alleged arrest.       The record supports the agency’s finding

 5   that Ali failed to establish his identity because he presented

 6   three birth certificates, one with the name “Noor Ali Sumon,”

 7   and two with “Mohammed Noor Ali,” but he did not provide an

 8   authenticated birth certificate to resolve the issue, and he

 9   offered     various     contradictory       explanations      for     the

10   inconsistent documents.       See Majidi v. Gonzalez, 430 F.3d 77,

11   80 (2d Cir. 2005) (“A petitioner must do more than offer a

12   plausible    explanation     for   his inconsistent statements to

13   secure relief; he must demonstrate that a reasonable fact-

14   finder would be compelled to credit his testimony.” (internal

15   quotation marks omitted)).

16       The     record    also   supports     the    agency’s   finding    of

17   inconsistencies relating to Ali’s date of entry to the United

18   States and the date of an arrest in Bangladesh.             Ali admitted

19   the allegation in the notice to appear that he entered in

20   January 2004, but testified to entering the United States in

21   April or December 2005.       The agency reasonably relied on this


                                         4
 1   inconsistency, which calls into question whether Ali was in

 2   Bangladesh     at   the    time     of     the   alleged      incidents     of

 3   persecution.      For example, he testified that he was arrested

 4   in   Bangladesh     in   May   2004.       Ali   did   not    resolve     this

 5   inconsistency with        corroborating      evidence,       either   at his

 6   first hearing or on remand.            See Biao Yang v. Gonzales, 496

 7   F.3d 268, 273 (2d Cir. 2007) (“An applicant’s failure to

 8   corroborate his or her testimony may bear on credibility,

 9   because the absence of corroboration in general makes an

10   applicant unable to rehabilitate testimony that has already

11   been called into question.”); see also Chuilu Liu v. Holder,

12   575 F.3d 193, 198 (2d Cir. 2009) (holding that the applicant

13   “bears the ultimate burden” to submit corroborating evidence

14   “without prompting from the IJ”).                Moreover, some of his

15   written statements and corroborating letters inconsistently

16   identified this arrest as occurring a year earlier, in May

17   2003.

18        Taken     together,          these      inconsistencies          provide

19   substantial evidence for the agency’s adverse credibility

20   determination.      See Xiu Xia Lin, 534 F.3d at 166–67.




                                            5
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court
7




                                  6